Citation Nr: 0620317	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  01-00 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for right knee disability, 
rated as 10 percent disabling for the period prior to August 
12, 2005, and as 20 percent disabling on and after that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the New York, New York, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

When the case was before the Board in March 2005, it was 
remanded for further action by the originating agency.  The 
requested development has been completed.  While this case 
was in remand status, the originating agency assigned an 
increased rating of 20 percent for the veteran's right knee 
disability, effective August 12, 2005, the date of the 
veteran's most recent VA examination.  As this did not 
satisfy the veteran's appeal, the case has been returned to 
the Board for further appellate action.


FINDINGS OF FACT

1.  For the period prior to August 12, 2005, the veteran's 
right knee disability was not manifested by instability or 
subluxation; flexion was not limited to less than 45 degrees 
and extension was full.

2.  For the period beginning August 12, 2005, the veteran's 
right knee disability has been manifested by instability that 
more nearly approximates moderate than severe and by 
arthritis with limitation of flexion; flexion is not limited 
to less than 30 degrees and extension is full.


CONCLUSIONS OF LAW

1.  For the period prior to August 12, 2005, the criteria for 
a rating in excess of 10 percent for a right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5259, 5260, 5261 (2005).  

2.  For the period beginning August 12, 2005, a rating of 20 
percent, but not higher, is warranted for instability of the 
right knee.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2005).  

3.  For the period beginning August 12, 2005, a separate 
rating of 10 percent, but not higher, is warranted for 
arthritis of the right knee.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5258, 5259, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA by letter mailed in November 2001.  
Although the originating agency did not specifically request 
the appellant to submit all pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and requested him to submit such evidence or 
provide VA with the information and authorization necessary 
for VA to obtain the evidence on the veteran's behalf.  
Therefore, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  

Although the veteran has not been provided specific 
information concerning the criteria governing the assignment 
of effective dates, the evidence and information pertinent to 
the effective date element of an increased rating claim are 
essentially the same as those pertinent to establishing 
entitlement to an increased rating.  Therefore, the Board is 
satisfied that the notice provided to the veteran is also 
sufficient with respect to the effective date element of the 
claim.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
unaware of any such evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


Evidentiary Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2005) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right knee disability.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to compensation 
has already been established and an increase in the 
disability is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Service connection and a 10 percent rating for a right knee 
disability was granted by rating decision in July 1997 as the 
veteran's service medical records showed that he sustained an 
injury to his right knee from a metal fragment.

The veteran's claim for an increased evaluation for his right 
knee disability was received in October 1999.

The veteran was afforded a VA examination in December 1999.  
Extension was full and flexion was to 130 degrees.  The 
examiner noted a perceptible click following full flexion.  
The diagnosis was degenerative joint disease of the right 
knee.

In November 2001 the veteran underwent another VA examination 
to determine the severity of his right knee disability.  The 
veteran described his right knee as giving out and locking.  
There was no effusion or deformity.  Upon physical 
examination, the examiner found the veteran had marked 
limitation of motion with flexion to 104 degrees and full 
extension.  The diagnosis was post-traumatic arthritis.  In 
an addendum, the examiner stated that X-rays were more 
compatible with a diagnosis of pseudogout rather than 
degenerative joint disease, and was unrelated to the 
veteran's shrapnel injury. 

The veteran was afforded another VA examination in October 
2003.  He described pain, weakness, instability, locking, a 
lack of endurance, and swelling.  He stated he missed 
approximately 2-3 days of work a year because of flare-ups 
and knee pain.  Forward flexion was measured to 98/140 
degrees and extension was full.  The veteran was diagnosed 
with post-traumatic arthritis of the right knee and 
pseudogout secondary to a metal fragment wound.

VA outpatient records show that the veteran was seen for 
degenerative joint disease and other conditions.  In April 
2004 range of motion for the right knee was measured with 
flexion to 90 degrees and 180 degrees of extension.  His knee 
was without effusion, erythema, or ecchymosis.  

The veteran's most recent VA examination was conducted on 
August 12, 2005.  He described experiencing weakness, 
instability, pain, and stiffness; however, no weakness, 
dislocation, or subluxation was observed upon physical 
examination.  The veteran was noted to have had repeated 
effusions.  The veteran also described experiencing severe 
flare-ups once a year lasting 1-2 days.  The examiner 
observed moderate anterior and posterior instability.  
Flexion was from 0 to 94 degrees with pain beginning at 0 
degrees and no further limitation of motion with repetitive 
use.  Extension was from 0 to 136 degrees with no additional 
loss of motion on repetitive use.  The examiner concluded 
that the veteran had inflammatory arthritis with moderate 
effects and pseudogout.  The examiner was unable to estimate 
the possible limitation of motion during flare-ups without 
resorting to speculation.


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is for application for each such major joint 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, or 
a 30 percent evaluation if extension is limited to 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

The evaluation of the same disability under various diagnoses 
is to be avoided, however, the regulation does not preclude 
the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is 
duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any 
such separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).


Period Prior to August 12, 2005

While the veteran has described experiencing instability of 
his knee, the medical evidence for the period prior to August 
12, 2005, shows that no objective evidence of instability or 
subluxation was found.  Therefore, a compensable evaluation 
under Diagnostic Code 5257 is not warranted.

The medical evidence has also consistently demonstrated that 
the veteran's knee extension has been full.  Therefore, for 
the period prior to August 12, 2005, the veteran's right knee 
disability does not warrant a compensable rating under 
Diagnostic Code 5261.  

The record also demonstrates that a rating in excess of 10 
percent is not warranted on the basis of limitation of 
flexion.  The medical evidence shows that the veteran has had 
some limitation of flexion of his right knee; however, 
flexion has been measured between 90 and 140 degrees.  It is 
clear that even when all pertinent disability factors are 
considered, flexion is not limited to less than 45 degrees. 

Moreover, for the period prior to August 12, 2005, there is 
no objective evidence locking, dislocation, or effusion of 
the knee.  In addition, although the knee was symptomatic, 
the symptomatology contemplated under Diagnostic Code 5259 is 
not separate and distinct from that contemplated under 
Diagnostic Codes 5003 and 5260.

Accordingly, the Board concludes that a rating in excess of 
10 percent is not warranted during the period prior to August 
12, 2005.


Period Beginning August 12, 2005

Although the veteran alleges that he has more instability of 
his right knee than is contemplated by the assigned 
evaluation, the medical evidence indicates that he has only 
moderate instability of his right knee.  There is no 
objective evidence of more than moderate instability or 
subluxation of the veteran's right knee.  Therefore, an 
evaluation in excess of 20 percent is not warranted for this 
component of the disability.

The record for this period of time does establish that the 
veteran has arthritis with limitation of motion and is 
therefore entitled to a separate 10 percent rating; however, 
the arthritis does not warrant more than a single 10 percent 
rating.  

Flexion at the August 2005 examination was measured to 94 
degrees and repetitive flexion of the right knee did not 
result in increased functional impairment due to pain, 
incoordination, or weakness.  Although the veteran described 
experiencing flare-ups, he also said they only lasted one or 
two days and only occurred about once a year.  In any event, 
the examiner was unable to estimate the additional loss of 
motion during flare ups without resorting to speculation.  
Again, it is clear that when all pertinent disability factors 
are considered, flexion is not limited to less than 45 
degrees.  Therefore, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5260.  

A separate compensable rating is also unwarranted under 
Diagnostic Code 5261 because the evidence for this period 
also shows that the veteran has no limitation of extension.  

The Board notes that the symptomatology contemplated under 
Diagnostic Codes 5258 and 5259 is not separate and distinct 
from that contemplated under Diagnostic Code 5003.  
Therefore, the veteran is not entitled to a separate 10 
percent rating under Diagnostic Code 5259.  While the veteran 
reported at the August 2005 examination that he repeatedly 
has effusions of the right knee, he also denied locking of 
the knee and the medical evidence does not document frequent 
episodes of effusion.  Therefore, the disability does not 
warrant a 20 percent rating under Diagnostic Code 5258. 


Other Considerations

The Board has considered whether there is any other schedular 
basis for granting this appeal but has found none.  The Board 
has also considered whether this case should be forwarded to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record reflects that the veteran has not required 
frequent hospitalization for this disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation 
and the separate evaluation granted herein.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.





ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disability for the period prior to August 12, 2005, is 
denied.

The Board having determined that a 20 percent rating for 
instability of the right knee and a separate 10 percent 
rating for arthritis of the right knee are warranted for the 
period beginning August 12, 2005, the appeal is granted to 
this extent and subject to the criteria applicable to the 
payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals




 Department of Veterans Affairs


